Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 20, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142284                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LASHANDA WALKER, as Next Friend of                                                                      Brian K. Zahra,
  Christopher Evans, a Minor,                                                                                        Justices
               Plaintiff-Appellee,
  v                                                                SC: 142284
                                                                   COA: 291507
                                                                   Jackson CC: 08-002168-NO
  DAN GRIBBLE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 4, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 20, 2011                      _________________________________________
           t0413                                                              Clerk